             Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------
MARTIN HENSON,
                                                                 Civil Action No.:
                               Plaintiff,
                   v.                                            COMPLAINT

OMNICOM GROUP INC.; and EG +                                     JURY TRIAL DEMANDED
WORLDWIDE,

                     Defendants.
-------------------------------------


       Plaintiff MARTIN HENSON (“Plaintiff”), by and through his attorneys, VALLI KANE &

VAGNINI LLP, brings this action for damages and other legal and equitable relief from

OMNICOM GROUP (“Omnicom”) and EG + WORLDWIDE (“EG +”) for violations of Title VII

of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e et seq., the Civil

Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq. (“§ 1981”); the New York State Human

Rights Law (“NYSHRL”), New York City Human Rights Law (“NYCHRL”) and any other

cause(s) of action that can be inferred from the facts set forth herein.

                                        INTRODUCTION

       1.       This is an action brought by Plaintiff against Defendants for hostile work

environment, race discrimination, failure to promote, and unlawful termination, in retaliation for

Plaintiff engaging in protected activities, in violation of Title VII, § 1981, and the NYSHRL.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief: (i) under any Act of
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 2 of 17



Congress providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute,

28 U.S.C. § 2201; (iii) under Title VII, codified at 42 U.S.C. §§ 2000e et seq., as amended and

(iv) and under § 1981, codified at 42 U.S.C. §§ 1981 et seq., as amended.

        3.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1367, which

confers supplemental jurisdiction upon this Court for all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

        4.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in this

District.

                                             PARTIES

        5.     Plaintiff is a person who has been aggrieved by Defendants’ actions. He is and has

been, at all relevant times, an African-American (alternatively, “Black”) male citizen of the United

States of America and is a resident of the state of New York.

        6.     Plaintiff has at all relevant time been a covered “employee” pursuant to Title VII,

the NYSHRL and the NYCHRL.

        7.     Omnicom is a global media and marketing communications company

headquartered in New York, NY.

        8.     Omnicom’s principal place of business is located at 437 Madison Avenue, New

York, NY.

        9.     Omnicom transacted and continues to transact business within New York by

owning and operating several agencies.

        10.    EG+ is a wholly owned subsidiary of Omnicom, a publically traded company.




                                                  2
               Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 3 of 17



         11.     EG+’s principal place of business is located at 1285 6th Avenue, New York, NY

10019.

         12.    EG+ transacted and continues to transact business within the State of New York by

owning and operating…

         13.    EG+ employs more than one hundred (100) employees.

         14.    At all relevant times, EG+ has been a covered “employer” pursuant to Title VII and

the NYSHRL.

         15.    At all relevant times, Omnicom has been a covered “employer” pursuant to Title

VII and the NYSHRL.

         16.    At all relevant times, Omnicom and EG+ were joint employers of Plaintiff.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

         17.    Plaintiff has timely filed a Charge of Discrimination alleging, inter alia, hostile

work environment and retaliation with the Equal Employment Opportunity Commission

(“EEOC”).

         18.    Plaintiff received his Notice of Right to Sue letter from the EEOC within ninety

(90) days prior to the filing of this complaint.



                                    STATEMENT OF FACTS

         19.    Omnicom is a global marketing and communications company primarily located in

New York with several locations worldwide. Omnicom is the parent organization to several global

advertising agencies under its network, including BBDO Worldwide (“BBDO”), DDB Worldwide

(“DDB”), and TWBA Worldwide (“TWBA”).

         20.     In or around April 2014, Omnicom launched EG+ as part of its global enterprise.

EG+ is a production agency which provides strategies and implementation for asset production,


                                                   3
             Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 4 of 17



management, distribution, and ROI quantification. At all relevant times, Omnicom excised control

over, and directed, the affairs of EG+.

       21.      In or around April 2014, Plaintiff began employment for TBWA as an Editor and

Director of Photography. Plaintiff’s starting salary was approximately $90,000.00 per year.

       22.      Plaintiff was hired by Managing Director George Ashbrook (“Mr. Ashbrook”) to

work for TBWA.

       23.      During his tenure as an Editor and Director of Photography for TBWA, Plaintiff

received recognition for winning the most new business in one year in the history of the company

in 2015. Plaintiff maintained a positive performance record and his portfolio for TBWA included

campaigns for its marquee clients, such as Travelers, Thomson Reuters, Go Daddy, and H&M,

among others.

       24.      In or around January 2016, Plaintiff received a merit-based compensation increase

as a result of his performance in 2015. Plaintiff’s salary increased to approximately $120,000.00

per year. Plaintiff continued to perform positively in his role with the company.

       25.      Shortly thereafter, TBWA purportedly merged into parent company EG+, a

subsidiary and affiliate of Omnicom. Following the merger, Plaintiff was brought over from

TBWA to work at EG+ in a similar capacity as Editor, Cinematographer, and Director. Plaintiff’s

employment was transferred from TBWA to EG+, and as an employee of EB+ Plaintiff was

permitted to keep all of his vacation days that he had obtained while employed by TBWA.

       26.      Despite his outstanding track record with TBWA, Plaintiff was subjected to a

racially hostile work environment while at EG+.

       27.      In or around August 2016, EG + relocated to the BBDO office location. BBDO, a

subsidiary of Omnicom, was located at 1285 6th Avenue, New York, NY.




                                                 4
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 5 of 17



       28.     During the relevant time period, Mr. Henson was the only Black employee working

in his department in the new location, and the only Black employee ever hired by EG+ in

Production.

       29.     In October 2016, an office wide Halloween party was held at EG+. At this office

party, a costume contest was held in which first place was awarded to a White male employee

dressed in a traditional Mexican sombrero and fake mustache, with a sign affixed to his costume

that said “Bad”. Following the contest, an office wide email went out congratulating the “The Bad

Hombre” on his grand prize win by Human Resources Associate, Angie Mack (“Ms. Mack”).

       30.     Subsequently, the sign reading “Bad” hung from an employee’s chair for an entire

week. This employee sat in proximity to Mr. Henson.

       31.     As the only Black employee in the building, Mr. Henson was made especially

uncomfortable by the inappropriate and discriminatory costume.

       32.     Following this incident Plaintiff wrote an e-mail to Ms. Mack on November 15,

2016, complaining about the lack of diversity within the company and his discomfort with the

“Bad Hombre” Halloween costume. Plaintiff expressed to Ms. Mack that he felt the costume was

racially insensitive and discriminatory.

       33.     In the e-mail, Plaintiff also expressed his concern with being explicitly targeted in

a group setting by Ms. Mack to attend an event for “people of color” in the industry. Plaintiff

previously had a conversation with Ms. Mack, which he believed to be confidential, where he

freely expressed his concerns about being a racial minority in the production industry and

specifically at EG+. In the e-mail, Plaintiff explained to Ms. Mack that he was horrified their

conversation about race and diversity was made public by announcing such an event openly

amongst other employees.




                                                 5
             Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 6 of 17



       34.     Plaintiff explained to Ms. Mack that he did not wish to become the spokesperson

for racial diversity, and how such a title made him feel concerned for his future employment at the

company.

       35.     As the only Black employee in the company, Plaintiff feared that other employees

would be uncomfortable or hesitant to work with him if they felt he complained about a lack of

diversity at EG+. As such, Plaintiff requested Ms. Mack no longer associate him with any push for

diversity in the workplace.

       36.     Despite his complaint to Ms. Mack, Plaintiff still found himself subject to a racially

hostile work environment.

       37.     For example, in or around February 2017, Plaintiff’s Producer Heath Schoengold

(“Mr. Schoengold”) told Plaintiff in front of his coworkers and Producers “You are the token black

employee, if you do not know that you are either the stupidest or the most naïve employee ever”.

       38.     Despite Plaintiff’s twenty (20) plus years of experience in the industry, Mr.

Schoengold consistently treated Plaintiff like he was not qualified for his position. This

substantially hindered Plaintiff’s ability to effectively perform in his role as projects were

delegated to him by Mr. Schoengold.

       39.     Furthermore, due to the proximity of their offices Plaintiff was able to hear Mr.

Schoengold and other Producers make derogatory racial comments towards him while in their

office. For example, on several occasions Plaintiff was able to hear “nigger” being used through

the walls. As the only Black employee in the office, Plaintiff understood these comments to be

directed towards him. Plaintiff complained about these derogatory comments, and Defendants’

response was to place a sound-dampening barrier between Plaintiff and the other producers instead

of remediating the discriminatory conduct.




                                                 6
             Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 7 of 17



       40.     From this point onwards, Mr. Schoengold and other Producers stopped delegating

projects to Plaintiff despite his merit and positive past performance with Omnicom.             The

opportunity for Plaintiff to excel at EG+ was significantly diminished as a result.

       41.     Plaintiff reached out to several high level officers at EG+ to express his concern for

his future employment with the company due to isolation and racially disparate treatment from his

Producers.

       42.     In or around April 2017, Plaintiff spoke to Chief Diversity Officer Doug Melville

(“Mr. Melville”) expressing that he felt ostracized since being transferred to EG+ from TBWA.

       43.     Plaintiff also met with Chief Financial Officer De Ann Nicholas (“Ms. Nicholas”)

in April 2017 to discuss his concerns. Plaintiff specifically pointed out to Ms. Nicholas that his

trajectory had decreased since working with his new Producers and moving to EG+. Plaintiff

expressed that he was feeling marginalized due to his race, and that he is able to hear his Producers

constantly use the word “nigger” through the office walls.

       44.     Furthermore, between May 2017 and June 2017 Plaintiff met with Mr. Melville on

several occasions to discuss his underutilization at EG+ as a result of a hostile racial environment.

Plaintiff expressed to Mr. Melville that the environment at EG+ did not allow him to succeed as

the only Black Producer in the office, and that Human Resources (HR) and other outlets have not

provided him any assistance.

       45.     On or around July 31, 2017, Plaintiff complained to Mr. Ashbrook about the

disparate treatment from his Producers at EG+. Plaintiff told Mr. Ashbrook that he was being

avoided by his own team, and that his Producers refused to work with him. After meeting with Mr.

Ashbrook in person to discuss his complaint, Plaintiff told him that he was being discriminated




                                                 7
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 8 of 17



against because of his race and that his Producers used racial slurs in reference to him on several

occasions.

        46.      On or around September 6, 2017, Plaintiff sent a final email expressing his

complaints to Mr. Melville. Plaintiff explained that as the only Black male to ever work in

Production at EG+, he was facing racial discrimination from his superiors.

        47.      Plaintiff stated that since moving to EG+, his productivity has dramatically

decreased as a result of his team refusing to work with him on account of his race. Plaintiff also

expressed feeling blacklisted, and that other less experienced freelancers received preferential

treatment over him despite him being highly qualified for such projects.

        48.      Following his complaint, in October 2017 Plaintiff was contacted by Omnicom

Corporate Counsel Cameron Bruce (“Ms. Bruce”) to discuss his claims.

        49.      Plaintiff was asked to provide the names of offenders at EG+; however due to fear

of retaliation he was unable to do so. Previously when voicing his concerns to Ms. Mack and

Human Resources, Plaintiff received no assistance. Plaintiff feared the same result if he were to

provide names to Ms. Cameron. As a result, he was told there was nothing they could do to help

his situation.

        50.      Despite complaining directly to the Chief Officer of Diversity, Plaintiff’s

circumstance did not change and he continued to be subject to a racially hostile work environment.

        51.      Between November 2017 and February 2019, Plaintiff was further ostracized and

ultimately left to fail. During this time, management stopped delegating projects to Plaintiff, his

performance reports were suspended, all employees and freelancers were given new laptops except

for Plaintiff, and his classes in digital animation were revoked.




                                                 8
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 9 of 17



       52.     Additionally, a new Freelance Editor was brought in who repeatedly received

projects instead of Plaintiff despite his twenty (20) plus years of experience.

       53.     On February 4, 2019, Plaintiff was terminated from his position at EG+.

       54.     The stated reason for Plaintiff’s termination was force reduction. Notably, other

less experienced Production staff was not similarly terminated.

       55.     Accordingly, Plaintiff’s termination was a result of racial discrimination.

       56.     Immediately following Plaintiff’s termination, on February 4, 2019 Plaintiff

engaged in a discussion with his former Supervisor, Damisi Rosemond (“Mr. Rosemond”). During

this discussion, Mr. Rosemond stated to Plaintiff that Mr. Melville had mishandled Plaintiff’s

complaint of discrimination, improperly escalating the situation instead of taking appropriate steps

to remediate the complaint.

       57.     After Plaintiff’s termination, Plaintiff filed a time Charge of Discrimination with

the EEOC, during June 2019.

       58.     Following the filing of his Charge, in October 2019 Plaintiff was contacted by his

former Mr. Rosemond. Plaintiff was informed by Mr. Rosemond that Plaintiff was not actually

fired due to a “reduction in force,” but because he was viewed as a liability due to his complaints.

                                     CAUSES OF ACTION

         AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                  (AGAINST ALL DEFENDANTS FOR RETALIATION)

       59.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       60.     Plaintiff was subjected to a racially charged, hostile work environment.

       61.     Plaintiff engaged in protected activity by complaining internally about the racially

hostile and retaliatory work environment which he was subjected to by Defendants.


                                                 9
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 10 of 17



       62.      Defendants had actual knowledge that Plaintiff engaged in protected activities.

       63.      In direct retaliation for Plaintiff engaging in protected activities, Defendants

terminated him.

       64.      Defendants conduct was in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e et seq.

       65.      Plaintiff’s requests for relief are set forth below.


            AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
     Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C. §§ 1981 et seq.
                 (AGAINST ALL DEFENDANTS FOR RETALIATION)

       66.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       67.      Plaintiff engaged in a protected activity by complaining internally about the racially

hostile and retaliatory work environment Defendants subjected him to.

       68.      Defendants had actual knowledge that Plaintiff engaged in protected activities.

       69.      In direct retaliation for Plaintiff engaging in protected activities, Defendants

terminated him.

       70.      Defendants’ conduct was in violation of Section 1981 of the Civil Rights Act of

1866, as amended, 42 U.S.C. §§ 1981 et seq.

       71.      Plaintiff’s requests for relief are set forth below.

         AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
                     The New York State Human Rights Law
               (AGAINST ALL DEFENDANTS FOR RETALIATION)

       72.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                   10
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 11 of 17



       73.      Plaintiff engaged in a protected activity by complaining internally about the racially

hostile and retaliatory work environment Defendants subjected him to.

       74.      Defendants had actual knowledge that Plaintiff engaged in protected activities.

       75.      In direct retaliation for Plaintiff engaging in protected activities, Defendants

terminated him.

       76.      Defendants’ conduct was in violation of The New York Human Rights Law.

       77.      Plaintiff’s requests for relief are set forth below.

              AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
                           The New York City Human Rights Law
                     (AGAINST ALL DEFENDANTS FOR RETALIATION)


       78.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       79.      Plaintiff engaged in a protected activity by complaining internally about the racially

hostile and retaliatory work environment Defendants subjected him to.

       80.      Defendants had actual knowledge that Plaintiff engaged in protected activities.

       81.      In direct retaliation for Plaintiff engaging in protected activities, Defendants

terminated him.

       82.      Defendants’ conduct was in violation of The New York City Human Rights Law.

       83.      Plaintiff’s requests for relief are set forth below.

         AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
       (AGAINST ALL DEFENDANTS FOR HOSTILE WORK ENVIROMENT)

       84.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       85.      Plaintiff is a member of a protected class.



                                                   11
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 12 of 17



       86.      The conduct alleged herein violates Title VII, as amended, 42 U.S.C. §§ 2000e et

seq. as Defendants have engaged in racial harassment and have created, maintained and condoned

a hostile work environment with respect to Plaintiff.

       87.      The conduct Plaintiff alleges is sufficiently severe or pervasive to alter the terms

and conditions of employment by creating an abusive working environment.

       88.      Plaintiff’s requests for relief are set forth below.

                AS AND FOR A SIXTH CAUSE OF ACTION FOR A VIOLATION OF
                  The Civil Rights Act of 1866, as amended, 42 U.S.C. §§ 1981 et seq.
              (AGAINST ALL DEFENDANTS FOR HOSTILE WORK ENVIROMENT)

       89.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       90.      Plaintiff is a member of a protected class.

       91.      The conduct alleged herein violates the Civil Rights Act of 1866, as amended, 42

U.S.C. §§ 1981 et seq. as Defendants have engaged in racial harassment and have created,

maintained and condoned a hostile work environment with respect to Plaintiff.

       92.      The conduct Plaintiff alleges is sufficiently severe or pervasive to alter the terms

and conditions of employment by creating an abusive working environment.

       93.      Plaintiff’s requests for relief are set forth below.

        AS AND FOR A SEVENTH CAUSE OF ACTION FOR A VIOLATION OF
                      The New York State Human Rights Law
       (AGAINST ALL DEFENDANTS FOR HOSTILE WORK ENVIRONMENT)

       94.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       95.      Plaintiff is a member of a protected class.




                                                   12
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 13 of 17



       96.      The conduct alleged herein violates the New York Human Rights Law as

Defendants have engaged in racial harassment and has created, maintained and condoned a hostile

work environment with respect to Plaintiff.

       97.      The conduct Plaintiff alleges is sufficient enough to alter the terms and conditions

of employment by creating an abusive working environment.

       98.      Plaintiff’s requests for relief are set forth below.

        AS AND FOR A EIGHTH CAUSE OF ACTION FOR A VIOLATION OF
                     The New York City Human Rights Law
       (AGAINST ALL DEFENDANTS FOR HOSTILE WORK ENVIRONMENT)

       99.      Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       100.     Plaintiff is a member of a protected class.

       101.     The conduct alleged herein violates the New York City Human Rights Law as

Defendants have engaged in racial harassment and has created, maintained and condoned a hostile

work environment with respect to Plaintiff.

       102.     The conduct Plaintiff alleges is sufficient enough to alter the terms and conditions

of employment by creating an abusive work environment.

       103.     Plaintiff’s requests for relief are set forth below.

       AS AND FOR A NINTH CAUSE OF ACTION FOR A VIOLATION OF
    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
(AGAINST ALL DEFENDANTS FOR DISPARATE TREATMENT DISCRIMINATION)

       104.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       105.     Plaintiff, a Black male, is a member of a protected class. Plaintiff was subject to

discrimination on the basis of his race.




                                                   13
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 14 of 17



       106.     Defendants have discriminated against Plaintiff on the basis of his race by

subjecting Plaintiff to disparate treatment by failing to prevent or remedy a racially discriminatory

environment and by compensating Plaintiff at a lower rate than other comparable employees,

performing the same work as Plaintiff, who are not members of Plaintiff’s protected class.

Specifically, Plaintiff was paid less compensation than Caucasian (alternatively, “White”)

employees who performed the same duties and responsibilities, despite Plaintiff’s superior skill,

knowledge, education, training, and performance of those duties.

       107.     One comparator to Plaintiff, an individual named Zane, was a white male with less

skill and experience than Plaintiff, but who was compensated at a higher rate than Plaintiff despite

performing identical work.       Additionally, Plaintiff requested digital animation training that

Defendants initially agreed to provide, then retracted, but the training was provided to Plaintiff’s

White comparators. Similarly, Plaintiff requested a computer, and was not provided with one,

while his White comparators received new machines.

       108.     Defendants’ conduct was in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e et seq.

       109.     Plaintiff’s requests for relief are set forth below.

           AS AND FOR A TENTH CAUSE OF ACTION FOR A VIOLATION OF
                             The New York State Human Rights Law
             (AGAINST ALL DEFENDANTS FOR DISPARATE TREATMENT
                                       DISCRIMINATION)
       110. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       111.     Plaintiff, a Black male, is a member of a protected class. Plaintiff was subject to

discrimination on the basis of his race.




                                                   14
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 15 of 17



       112.     Defendants have discriminated against Plaintiff on the basis of his race by

subjecting Plaintiff to disparate treatment by failing to prevent or remedy a racially discriminatory

environment and by compensating Plaintiff at a lower rate than other comparable employees,

performing the same work as Plaintiff, who are not members of Plaintiff’s protected class.

Specifically, Plaintiff was paid less compensation than Caucasian (alternatively, “White”)

employees who performed the same duties and responsibilities, despite Plaintiff’s superior skill,

knowledge, education, training, and performance of those duties.

       113.     One comparator to Plaintiff, an individual named Zane, was a white male with less

skill and experience than Plaintiff, but who was compensated at a higher rate than Plaintiff despite

performing identical work.       Additionally, Plaintiff requested digital animation training that

Defendants initially agreed to provide, then retracted, but the training was provided to Plaintiff’s

White comparators. Similarly, Plaintiff requested a computer, and was not provided with one,

while his White comparators received new machines.

       114.     Defendants’ conduct was in violation of the New York State Human Rights Law.

       115.     Plaintiff’s requests for relief are set forth below.

           AS AND FOR A ELEVENTH CAUSE OF ACTION FOR A VIOLATION OF
                          The New York State City Rights Law
               (AGAINST ALL DEFENDANTS FOR DISPARATE TREATMENT
                                DISCRIMINATION)

       116.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       117.     Plaintiff, a Black male, is a member of a protected class. Plaintiff was subject to

discrimination on the basis of his race.

       118.     Defendants have discriminated against Plaintiff on the basis of his race by

subjecting Plaintiff to disparate treatment by failing to prevent or remedy a racially discriminatory



                                                   15
              Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 16 of 17



environment and by compensating Plaintiff at a lower rate than other comparable employees,

performing the same work as Plaintiff, who are not members of Plaintiff’s protected class.

Specifically, Plaintiff was paid less compensation than Caucasian (alternatively, “White”)

employees who performed the same duties and responsibilities, despite Plaintiff’s superior skill,

knowledge, education, training, and performance of those duties.

       119.     One comparator to Plaintiff, an individual named Zane, was a white male with less

skill and experience than Plaintiff, but who was compensated at a higher rate than Plaintiff despite

performing identical work.

       120.     Defendants’ conduct was in violation of the New York City Human Rights Law.

       121.     Plaintiff’s requests for relief are set forth below.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

       A.       That the practices of the Defendants complained of herein be determined and

adjudged to be in violation of the rights of the Plaintiff under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e et seq.; the Civil Rights Act of 1866, as amended, 42 U.S.C.

§§ 1981 et seq.; the New York State Human Rights Law; and the New York City Human Rights

Law prohibiting retaliation, hostile work environment, and disparate treatment discrimination in

employment;

       B.       That judgment be entered in favor of Plaintiff against Defendants;

       C.       That the Plaintiff be awarded compensatory damages where available;

       D.       That the Plaintiff be awarded punitive damages;

       E.       That the Plaintiff be awarded pre-judgment and post-judgment interest;




                                                   16
            Case 1:20-cv-02385 Document 1 Filed 03/18/20 Page 17 of 17



       F.      That the Court award Plaintiff attorneys’ fees and costs associated with this matter,

including but not limited to expert fees’ and costs;

       G.      That the Plaintiff be awarded all other amounts owed to him;

       H.      That the Court retain jurisdiction over Defendants until such time as it is satisfied

that it has remedied the practices complained of and is determined to be in full compliance with

the law;

       Plaintiff further demands that he be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this complaint and to determine liability and damages.

Dated: March 18, 2020                                  Respectfully submitted,

                                                       /s/ Matthew L. Berman

                                                       Robert J. Valli, Jr., Esq
                                                       Matthew L. Berman, Esq.
                                                       VALLI KANE & VAGNINI LLP
                                                       600 Old Country Road, Suite 519
                                                       Garden City, New York 11530
                                                       T: (516) 203-7180
                                                       F: (516) 706-0248
                                                       ATTORNEYS FOR PLAINTIFF




                                                 17
